Citation Nr: 1116383	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  09-30 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1966 to March 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Wichita, Kansas, which denied service connection for the above-referenced claim.  

In October 2010, the Veteran testified before the undersigned Acting Veterans Law Judge during a Travel Board hearing held at the RO.  The transcript of the hearing has been obtained and is associated with the claims file.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's diagnosed skin cancer is related to his period of active service.


CONCLUSION OF LAW

The criteria for service connection for skin cancer have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCCA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.  

In the decision below, the Board grants the claim of service connection for skin cancer.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Legal Criteria for Service Connection

Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection for certain "chronic" diseases, such as malignant tumors, may also be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Secretary shall consider all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the Secretary will afford the claimant the benefit of the doubt in resolving the issue.  See 38 U.S.C.A. § 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.3 (2007).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Skin Cancer

Turning to the merits of the claim, the Veteran asserts that his skin cancer diagnosis is related to his period of active service.  Specifically, he reports that he experienced  multiple, blistering sunburns during his service due to excessive sun exposure.  He reports that he was advised to treat his symptoms by keeping his skin moist, although he admits he was not formally treated for his sunburns while on active duty.  Essentially, he asserts that his in-service sun exposure eventually caused him to develop skin cancer.

The Veteran's service treatment records were reviewed and are negative for any documented skin symptomatology or a diagnosis of skin cancer.

Associated with the claims file are Veteran's VA medical records, which show treatment for his skin symptomatology.  A January 2006 treatment record shows that the Veteran was noted to have significant sun damage characterized by pigmentary alterations and textural abnormalities on the exposed skin of the head, neck, and bilateral upper extremities.  He was assessed as having dermatoheliosis; the examiner noted that significant sun damage to the skin served as a marker that Veteran was at risk for skin cancer.  These records show that he was diagnosed with basal cell carcinoma on the left ear in October 2008.  Subsequent treatment records   

In support of his claim, the Veteran submitted an April 2009 letter signed by his VA treating physician.  The physician stated that the Veteran was treated for basal cell carcinoma on his left ear.  The Veteran's report of significant sun exposure and sunburns during his military service was noted.  The physician essentially opined that the Veteran's skin cancer was likely due to his sun exposure more than 25 years earlier.  In so opining, the physician indicated that he reviewed pictures of the Veteran during his active service, pictures which supported the Veteran's claim of excessive sun exposure.  The physician stated that the timing of the sun exposure and the development of cancer were consistent with information he had previously provided to the Veteran.  He ultimately opined that the Veteran's sun exposure was at least as likely as not the cause of his skin cancer.

The Veteran submitted an April 2010 letter from his private treating physician, D.A., M.D., in support of his claim.  In the letter, Dr. D.A. stated that he examined the Veteran and he noted that the Veteran has Type I-II skin, described as fair skin that burns easily and does not tan well.  He noted the Veteran's report of suffering from several blistering sunburns during his active service.  Dr. D.A. confirmed that the Veteran had basal cell carcinoma on the left ear in 2008 and that it reoccurred in 2009.  He explained that there is a large body of scientific evidence that intense sun exposure, especially blistering sunburns, are significant risk factors for the development of skin cancer in subsequent decades.  Dr. D.A. opined that the sun exposure and sunburns the Veteran incurred during service played a significant role in his subsequent skin cancer and pre-cancerous skin changes requiring medical treatment.

In support of his claim, the Veteran submitted photographs of himself, which he purports show evidence of excessive sun exposure in service and the current severity of his skin disorder.  Included in this submission is a photograph of the Veteran in his Navy uniform, which he purports shows that his skin was reddened due to excessive sun exposure; he asserts that his use of moisturizing lotion to treat his skin symptomatology is detectable from the photograph. 

Analysis

Having reviewed the evidence of record, the Board finds that service connection is warranted for skin cancer.  In reaching this determination, the Board has considered the Veteran's contentions that he experienced excessive sun exposure and severe sunburns during his military service.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board notes that the Veteran is competent to report his observations as to the nature and onset of his skin symptomatology and his active duty experiences.  Moreover, the Board finds his statements in this instance to be credible, as there is no conflicting evidence of record to refute his statements.  Moreover, he submitted a photograph of himself during service showing significant redness of his skin, which further supports his contentions of experiencing an in-service sunburn.  Therefore, the Board finds that the lay statements of the Veteran describing the in-service onset of his skin symptomatology and sun exposure to be credible and supported by the later diagnoses.  Id.

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give due consideration to both pertinent medical and lay evidence in evaluating a claim to disability benefits.  See Davidson, 581 F.3d at 1316.  The United State Court of Appeals for the Federal Circuit (Federal Circuit) has explicitly rejected the view that "competent medical evidence is required ... [when] the determinative issue involves either medical etiology or a medical diagnosis."  Id.; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ( "[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

Thus, the Board finds competent and credible the lay evidence as set forth above as to the Veteran's symptoms associated with his skin disorder.  The Board also finds that the April 2009 and April 2010 opinions from the Veteran's VA and private physicians relating his skin cancer diagnosis to his in-service sun exposure and sunburns to be probative.  These opinions are considered probative as they are definitive and based upon a review of the Veteran's military history and clinical evaluation of the Veteran.  Accordingly, these opinions are found to carry significant probative weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  In light of foregoing, and the Federal Circuit's decision in Davidson, the Board finds that service connection for skin cancer is warranted.  Accordingly, the claim will be granted on the basis of the application of benefit of the doubt in the Veteran's favor.

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the 
matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-07 (1994).


ORDER

Service connection for skin cancer is granted.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


